Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification is objected to because p. 6 line 18 refers to "holding" instead of "engaging".  It is noted that element 204 is used elsewhere in the specification to denote a first engaging structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because it is unclear whether "the surface" in line 9 refers to "a surface" from line 2 or one of the lateral surfaces from line 4.  For the purpose of comparison with prior art in this action, it will be assumed that it refers to "a surface" from line 2 (which appears to correspond to surface 202 of fig. 2A).
Claim 6 is similarly indefinite because it is unclear whether "the surface" in line 14 refers to "a surface" from lines 8-9 or one of the lateral surfaces from line 10.  For the purpose of comparison with prior art in this action, it will be assumed that it refers to "a surface" from lines 8-9.

Claims 3 and 14 are further indefinite because the phrase "corresponded to the positioning plate" is unclear.  It appears that these claims could be made clearer by replacing the text after "base" with "includes two convex walls corresponding to the positioning plates, the two convex walls being separated by a predetermined distance".
	Claims 5 and 16 are further indefinite because it is unclear what element is meant by the term "wall surface" in line 1 of each claim.
	Claim 15 is further indefinite because there is insufficient antecedent basis for "the two convex walls".  It appears that claim 15 should depend from claim 14 rather than claim 11.

Allowable Subject Matter
	It is expected that claims 1-16 would be allowable if suitable amendments are made to overcome the indefiniteness rejections above.  The references listed on the attached 892 form generally disclose examples of structures for releasably retaining guide pins.  None of them disclose or suggest a guide pin retainer which includes all the elements required by independent claims 1 or 6.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300

/Michael Stahl/Primary Examiner, Art Unit 2874